UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 0-11088 Commission file number TAMIR BIOTECHNOLGY, INC. (Exact name of registrant as specified in its charter) Delaware 22-2369085 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 11 Deer Park Drive, Suite 204, Princeton Corporate Plaza, Monmouth Junction, NJ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(732) 652-4525 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yeso No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one):Large Accelerated Filero Accelerated Filero Non-accelerated Filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yeso No x The aggregate market value of the voting and non-voting common equity held by non-affiliates based upon the reported last sale price of the common stock on January 31, 2010, the end of the registrant’s second fiscal quarter, was approximately $7,519,000.As of October 25, 2010 there were 47,323,880 shares of common stock, par value $.001 per share, outstanding. Documents Incorporated by Reference None TABLE OF CONTENTS PART I Page ITEM1. Business 5 ITEM2. Properties 17 ITEM3. Legal Proceedings 17 ITEM4. Reserved 18 PART II ITEM5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 ITEM7. Management's Discussion and Analysis of FinancialCondition and Results of Operations 20 ITEM7A. Quantitative and Qualitative Disclosures About Market Risk 27 ITEM8. Financial Statements and Supplementary Data 27 ITEM9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 ITEM 9A. Controls and Procedures 28 ITEM 9B. Other Information 29 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 29 ITEM 11. Executive Compensation 34 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 46 ITEM 13. Certain Relationships and Related Transactions and Director Independence 48 ITEM 14. Principal Accounting Fees and Services 49 PART IV ITEM 15. Exhibits and Financial Statement Schedules 50 3 The following trademarks appear in this annual report on Form 10-K: ONCONASE® is the registered trademark of Tamir Biotechnology, Inc., exclusively for its anti-cancer agent, Alimtaâ is the registered trademark of Eli Lilly, Zolinzaâ is the registered trademark of Merck & Co., Avastin® is the registered trademark of Genentech and Ganciclovir®is a registered trademark of Roche. This annual report on Form10-K includes forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.We have based these forward looking statements largely on our current expectations and projections about future events and financial trends affecting the financial condition of our business.These forward looking statements are subject to a number of risks, uncertainties, and assumptions about us, including, among other things: · the failure to obtain regulatory approval of our lead product; · the failure to achieve positive results in clinical trials; · competitive factors; · available financial resources and the ability to secure adequate funding for development projects; · the ability to attract and retain qualified management; · relationships with pharmaceutical and biotechnology companies; · the ability to develop safe and efficacious drugs; · variability of royalty, license, and other revenue; · the failure to satisfy the performance obligations in our agreements; · the ability to enter into future collaborative agreements; · uncertainty regarding our patents and patent rights (including the risk that we may be forced to engage in costly litigation to protect such patent rights and the material harm to us if there were an unfavorable outcome of any such litigation); · governmental regulation; · technological change; · changes in industry practices; · the ability of our senior secured creditors to realize their security interest in all of our assets and to demand repayment of amounts owed to such creditors; · certain limitations on our ability to use a portion of the proceeds from our October 2009 private financing; · uncertainty regarding the outcome of legal proceeding including the risk that we may be forced to engage in lengthy, time-consuming and expensive litigation and the material adverse effect to us of any unfavorable outcome of any such litigation; · one-time events. In addition, in this annual report on Form 10-K, the words “believe,” “may,” “will,” “estimate,” “continue,” “anticipate,” “intend,” “expect” and similar expressions, as they relate to us, our business, or our management, are intended to identify forward looking statements. All of our forward looking statements are qualified in their entirety by reference to the factors discussed in this annual report under the heading ITEM 1A.—RISK FACTORS, and any documents incorporated by reference that describe risks and factors that could cause results to differ materially from those projected in these forward looking statements. We caution you that the risk factors contained herein are not exhaustive.We operate in a continually changing business climate which can be expected to impact our forward looking statements, whether as a result of new information, future events, or otherwise, after the date of this annual report. In light of these risks and uncertainties, the forward looking events and circumstances discussed in this annual report may not occur and actual results could differ materially from those anticipated or implied in the forward looking statements.Accordingly, you should not rely on forward looking statements as a prediction of actual results. All information in this annual report is as of October 29, 2010, unless otherwise noted and we undertake no obligation to update this information. 4 PART I ITEM 1.BUSINESS. BUSINESS OVERVIEW Tamir Biotechnology, Inc. (formerly known as Alfacell Corporation) is a Delaware corporation incorporated on August 24, 1981.We are a biopharmaceutical company primarily engaged in the discovery and development of a new class of therapeutic drugs for the treatment of cancer and other pathological conditions.Our proprietary drug discovery and development program consists of novel therapeutics which are being developed from amphibian ribonucleases (RNases). RNases are biologically active enzymes that split RNA molecules.RNases are enzymes which play important roles in nature, including the embryonic development of an organism and regulation of various cell functions.RNA is an essential bio-chemical cellular component necessary to support life.There are various types of RNA, all of which have specific functions in a living cell.They help control several essential biological activities, namely; regulation of cell proliferation, maturation, differentiation and cell death.Therefore, they are believed to be good candidates for the development of therapeutics for cancer and other life-threatening diseases, including HIV and autoimmune diseases, that require anti-proliferative and apoptotic, or programmed cell death, properties. ONCONASE® (ranpirnase) is a novel amphibian ribonuclease, unique among the superfamily of pancreatic ribonuclease, isolated from the eggs of the Rana pipiens (the Northern Leopard frog).Ranpirnase is the smallest known protein belonging to the superfamily of pancreatic ribonuclease and has been shown, on a molecular level, to re-regulate the unregulated growth and proliferation of cancer cells.Unlike most anti-cancer agents that attack all cells regardless of phenotype (malignant versus normal) and cause severe toxicities, ONCONASE® is not an indiscriminate cytotoxic drug (cell killing agent).ONCONASE® primarily affects exponentially growing malignant cells, with activity controlled through unique and specific molecular mechanisms. The molecular mechanisms which determine the apoptotic cell death induced by ranpirnase have been identified.tRNA (transfer RNA), rRNA (ribosomal RNA), mRNA (messenger RNA) and miRNA (micro RNA) are all different types of RNA with specific functions in a living cell.Ranpirnase preferentially degrades tRNA and targets miRNA, leaving rRNA and mRNA apparently undamaged.The RNA damage induced by ranpirnase appears to represent a “death signal”, or triggers a chain of molecular events culminating in the activation of proteolytic enzyme cascades which, in turn, induces disintegration of the cellular components and finally leads to cell death.It has been shown that there is a protein synthesis inhibition-independent component, which, together with the changes induced by the protein synthesis inhibition, results in tumor cell death. ONCONASE®, our lead drug product candidate, has been evaluated in human clinical trials for the treatment of various forms of cancer.Our most recent clinical trial for ONCONASE® was a confirmatory Phase IIIb registration trial that was designed to evaluate the efficacy, safety and tolerability of the combination of ONCONASE® and doxorubicin as compared to doxorubicin alone in the treatment of patients with unresectable (inoperable) malignant mesothelioma (“UMM”), a rare and deadly form of lung cancer.Enrollment in the Phase IIIb trial was completed in September 2007.In May 2008, we reported that the preliminary statistical analysis of data from our ONCONASE® confirmatory Phase IIIb clinical trial did not meet statistical significance for the primary endpoint of survival in UMM.However, a statistically significant improvement in survival was seen in the treatment of UMM patients who failed one prior chemotherapy regimen, a predefined primary data set for this sub-group of patients in the trial, which represents a currently unmet medical need.The Food and Drug Administration or the FDA, recommended that an additional clinical trial be conducted in UMM patients that have failed one prior chemotherapy regimen, prior to filing a New Drug Application or NDA.At this time we intend to explore opportunities involving further clinical trials for ONCONASE® for the UMM indication as a second line therapy.Other indications are being pursued, including lung cancer and other solid tumors and currently, we expect to use the proceeds we received from the private financing we closed in October 2009 to initiate a Phase II clinical trial of ONCONASE® for the treatment of non-small cell lung cancer in patients who have reached maximum progression after receiving two cycles of Alimta in combination with carboplatinum.We anticipate enrolling the first patient for this trial in late 2010. 5 We believe that ONCONASE®, as well as another group of our amphibian RNases known as Amphinases, may also have applications in a variety of other areas in addition to those being investigated currently in our clinical development program.Amphinase is currently in the pre-clinical research and development stage. We are a development stage company as defined in the Accounting Standards Codification (“ASC”) Topic “Development Stage Entities”.We are devoting substantially all of our present efforts to establishing a new business and developing new drug products. Our planned principal operations of marketing and/or licensing new drugs have not commenced and, accordingly, we have not derived any significant revenue from these operations. MARKET OVERVIEW According to the American Cancer Society (“ACS”) 2009 Cancer Facts and Figures, cancer is the second leading cause of death in the United States, accounting for one in every four deaths.The ACS 2009 Cancer Facts and Figures also estimates that doctors will diagnose over 1.5 million new cases of cancer in the United States in 2009.The National Institutes of Health or NIH estimate that the annual cost of cancer in 2008 was approximately $228.1 billion, including $93.2 billion in direct medical costs and $18.8 billion for morbidity costs, which includes the cost of lost productivity. Cancer is characterized by uncontrolled cell division resulting in the growth of a mass of cells commonly known as a tumor.Cancerous tumors can arise in almost any tissue or organ and cancer cells, if not eradicated, spread, or metastasize, throughout the body.Cancer is believed to occur as a result of a number of factors, including hereditary and environmental factors. For the most part, cancer treatment depends on the type of cancer and the stage of disease progression. Generally, staging is based on the size of the tumor and whether the cancer has metastasized or spread.Following diagnosis, solid tumors are typically surgically removed or the patient is given radiation therapy.Chemotherapy is the principal treatment for tumors that are likely to, or have, metastasized.Chemotherapy involves the administration of drugs which are designed to kill cancer cells, affect the growth of tumors, or reduce bloodflow to tumors, in an effort to reduce or eliminate cancerous tumors. Because in most cases cancer is fatal, cancer specialists attempt to attack the cancer aggressively, with as many therapies as available and with as high a dose as the patient can tolerate.Since traditional chemotherapy attacks both normal and cancerous cells, treatment often tends to result in complicating side effects.Additionally, cells which have been exposed to several rounds of chemotherapy develop a resistance to the cancer drugs that are being administered.This is known as “multi-drug resistance.”The side effects of chemotherapy often limit the effectiveness of treatment.Cancers often recur and mortality rates remain high.Despite large sums of money spent on cancer research, current treatments are largely inadequate and improved anti-cancer agents are needed. We believe that the products we currently have under development could be used to target a broad range of solid tumors.The table below shows the incidence and mortality estimated for the year 2009 for various types of solid tumor cancers that our products could be designed to treat: Cancer Indication New Cases Deaths Lung Breast Brain Esophageal Source: National Cancer Institute 6 Competition There are many companies with resources significantly greater than ours that are currently marketing approved drug products that treat, and are developing new drug products that are designed to treat, several of the cancers and viruses that we may seek to treat with our products. The drug products currently marketed or developed by these companies may prove to be more effective that the products we seek to develop. We are not aware, however, of any product currently being marketed that has the same mechanism of action as our proposed anti-tumor agent, ONCONASE®.Search of scientific literature reveals no published information that would indicate that others are currently employing this method or producing such an anti-tumor agent.However, we cannot assure you that others may not develop new treatments that are more effective than ONCONASE®. BUSINESS STRATEGY Our goal is to become a leading biopharmaceutical company focused on discovering and developing innovative anti-cancer and anti-viral treatments based on our proprietary RNase technology platform.Our strategy consists of the following key elements: Focus on the growing cancer market Cancer is the second leading cause of death in the United States, yet there remain unmet needs, and current treatments remain ineffective and inadequate for some populations.Given the life-threatening nature of cancer, the FDA has adopted procedures to accelerate the approval of cancer drugs.We intend to continue to use our expertise in the field of cancer research to target this significant market opportunity for cancer drug development. In December 2009, we sent four of our compounds (ONCONASE®, P31, rAmphinase 2, natural Amphinase 3) to the National Cancer Institute (NCI) for their sixty cell line screening study.In February 2010, the results of the one dose screening study performed at NCI resulted in positive anti-cancer activity across several different cancer cell lines tested.Due to the one dose positive results, NCI recommended further screening of our compounds at five different dose levels.In June 2010, NCI reported the results of the sixty cell line screening at five different dose levels.These results were quite positive, and our compounds were recommended for further pre-clinical and clinical evaluation.We have initiated discussions with NCI and are currently seeking support for further pre-clinical and clinical development of our compounds. Focus on the growing anti-viral market In November 2009, we entered into an agreement with the National Institute of Allergy and Infectious Diseases (NIAID) to screen our compounds (ONCONASE®, P31, rAmphinase 2) for its potential anti-viral activity. In July 2010, scientists supported by NIAID reported positive in vitro results after testing our compounds for Dengue fever and Yellow fever.According to the scientists supported by NIAID, these results have rarely been seen before. Currently there is no therapy available to treat Dengue and Yellow fever post-infection.Further in vitro studies for Severe Acute Respiratory Syndrome (SARS) virus, and Cytomegalovirus (CMV), have also yielded positive results.In the case of CMV, a virus that is a member of the herpesvirus family, our compounds were compared to Ganciclovir, a drug marketed by Roche.Results confirmed that two of our compounds were between three and eleven times more potent than Ganciclovir in a head-to-head comparison. Moreover, our compounds did not display the level of toxicity inherent with any of the drugs approved by the FDA for CMV disease.None of the approved drugs for this indication are well tolerated by patients.In 2008, the market for CMV drugs was $600 million with Ganciclovir controlling over 90% of the market.Industry observers estimate that sales for CMV disease would top one billion dollars if there were a drug available that was both safe and effective.Based upon the results of the in vitro studies conducted to date, we anticipate starting in vivo studies sometime in the first quarter of 2011.Subject to the availability of funding, further testing on other viruses is currently on-going. 7 Develop our existing product portfolio We currently have a portfolio of clinical and pre-clinical drug product candidates under development for potential use as anti-cancer, anti-viral, and other therapeutics.We intend to further develop these drug product candidates both by utilizing our internal resources and by continuing to collaborate with other companies and leading governmental and academic research institutions. Commercialize pharmaceutical products focused on cancer in selected markets Our current strategy is to partner with third parties to market our future products to oncologists, virologists, and other key specialists involved in the treatment of cancer and viruses. We may also elect to develop an appropriately-sized internal oncology sales and marketing capability in the United States. This group may function as a standalone operation or in a supportive, co-promotion capacity in collaboration with a partner. RESEARCH AND DEVELOPMENT PROGRAM Research and development expenses for the fiscal years ended July 31, 2010 and 2009 were approximately $517,000 and $3,268,000, respectively.Our research and development programs focus primarily on the clinical and pre-clinical research and development of therapeutics from our pipeline of amphibian RNases. Clinical Development Program ONCONASE® was most recently evaluated as a treatment for UMM in an international, centrally randomized, confirmatory Phase IIIb registration trial.Malignant mesothelioma is a rare cancer, primarily affecting the pleura (lining of the lungs), and is usually associated with asbestos exposure.The first Phase III trial of ONCONASE® in UMM was completed in 2000. The most recent confirmatory Phase IIIb registration trial was closed to patient accrual in September 2007. The confirmatory Phase IIIb registration trial was a randomized and controlled clinical trial designed to evaluate the efficacy, safety and tolerability of the combination of ONCONASE® and doxorubicin as compared to doxorubicin alone, and powered to reach a statistically significant difference in overall survival between the ONCONASE® + doxorubicin treatment group and the doxorubicin treatment group at 316 evaluable events.Patients were stratified based on Cancer Adult Leukemia Group B (“CALGB”) Group (1 to 4) and histology and then assigned treatment using a centralized randomization plan.The primary endpoint of the trial was overall patient survival.The following data sets were analyzed for efficacy as per the statistical analysis plan for this clinical trial: · All patients randomized who received at least one dose of study therapy (evaluable patients), · Previously treated patients, · All patients randomized, · All patients who completed 6 cycles of therapy per protocol, and · All patients with identical inclusion criteria as used in the Alimta submission. In addition, secondary endpoints that were analyzed in accordance with the Phase IIIb clinical trial statistical analysis plan included: · Tumor response rates, · Progression free survival, · Patient assessment of symptoms associated with malignant mesothelioma, · Investigator assessment of malignant mesothelioma symptoms, · Narcotic pain medication usage, · Lung function, and · Performance status. 8 In May 2008, we reported that the results of the preliminary statistical analysis of data from our ONCONASE® confirmatory Phase IIIb clinical trial did not meet statistical significance for the primary endpoint of survival in UMM. However, a statistically significant improvement in survival was seen in the treatment of UMM patients who failed one prior chemotherapy regimen, one of the predefined primary sub-group data sets for patients in the trial, which represents a currently unmet medical need.At the pre-NDA meeting with the FDA in January 2009, the FDA recommended that an additional clinical trial be conducted in UMM patients that have failed one prior chemotherapy regimen, prior to filing an NDA. A Phase I/II program to evaluate a new dose and administration schedule of ONCONASE® was initiated in 2005 to attempt to take advantage of potentially increased efficacy with higher and more frequent doses of ONCONASE®.The Phase I portion of this program is complete and currently, we are in the process of initiating a Phase II clinical trial in non-small cell lung cancer (NSCLC) for patients who have reached maximum progression after receiving two cycles of Alimta in combination with carboplatinum regimens before the end of 2010. Pre-Clinical Research Program Our drug discovery and pre-clinical research programs form the basis for the development of specific recombinant RNases for chemically linking drugs and other compounds such as monoclonal antibodies, growth factors, etc., as well as developing gene fusion products with the goal of targeting various molecular functions.These programs provide for joint design and generation of new products with outside collaborators.Through these collaborations, we may own these new products along with, or we may grant an exclusive license to, the collaborating partner(s). The multiple effects of biological activity of ONCONASE®, as well as several of our other compounds has led to research in areas of cancer biology.Two important areas associated with significant market opportunities are radiation therapy and control of tumor angiogenesis, or new tumor blood vessel formation.Many types of cancers undergo radiation therapy at early stages of the disease; however, success of such treatment is often limited.We believe any agent capable of enhancing tumor radiosensitivity has great market potential.Moreover, since the growth of essentially all types of cancer is dependent on new blood vessel formation, any agent that has anti-angiogenic activity, we believe, is most desirable. In September 2010, we rented a lab space for the purpose of isolating and purifying both natural and recombinant amphinases.These compounds have never undergone full screening for their potentialanti-cancer and anti-viral activities.Additionally, we intend to conduct further research for conjugation of our proteins with other molecules which are known to play an important role required for targeted therapies. Ranpirnase Conjugates and Fusion Proteins The concept of targeting potent toxins as effector molecules to kill cancer or other specifically targeted cells has been extensively evaluated over the last two decades.An immunotoxin is an antibody linked to a toxic molecule that is used to destroy specific cells.Several immunotoxins containing bacterial and plant toxins or other biotoxins, have been evaluated in human clinical trials.Efficacy has always been limited due to the high incidence of immunogenicity, or an immune response,and other intolerable toxicities, including death.Conjugation of ranpirnase to targeting ligands, or binding to other molecules, appears to eliminate this safety problem in pre-clinical studies. A Cooperative Research and Development Agreement (CRADA) with the National Cancer Institute, or NCI, has produced RN321, a conjugate of ranpirnase with a monoclonal antibody, that has demonstrated activity against non-Hodgkin’s lymphoma in preclinical studies.The relative benefit of killing targeted tumor cells versus non-targeted healthy cells, or the therapeutic index, is greater than 200,000-fold with this conjugate.This CRADA has been concluded and data published. We have also developed a variety of uniquely designed versions of ONCONASE® and amphinase conjugates.These compounds target the EGF receptors and neo-vascularization (tumor blood vessel formation) which have potential clinical application in a broad spectrum of solid tumors. 9 Novel Amphibian Ribonucleases (Amphinases) We have also discovered another series of proteins, collectively named amphinases that may have therapeutic uses. These proteins are bioactive in that they have an effect on living cells and organisms and have both anti-cancer and anti-viral activity.All of the proteins characterized to date are RNases.Preclinical testing of the new candidates collectively called amphinases showed them to be similarly active to ranpirnase.Their chemical structure makes them ideal candidates for genetic engineering of designer products. In September 2010, we rented a lab space for the purpose of isolating and purifying both natural and recombinant amphinases.These compounds have never undergone full screening for their potentialanti-cancer and anti-viral activities.Additionally, we intend to conduct further research for conjugation of our proteins with other molecules which are known to play an important role required for targeted therapies. These compounds have undergone screening by the National Institute of Allergy and Infectious Diseases (NIAID) against various RNA viruses and by outside collaborators.One of these compounds, AC-03-636 has been determined to be active in yellow fever, Hepatitis C and Dengue fever.The same compound has been evaluated at Johns Hopkins University in a sustained time release formulation for the treatment of brain tumors, or gliomas. Evaluation Of ONCONASE® As A Radiation Enhancer The p53 gene is a tumor-suppressor gene, which means that if it malfunctions, tumors may be more likely to develop.Published preclinical studies have demonstrated that ONCONASE® causes an increase in both tumor blood flow and in median tumor oxygen partial pressure, causing tumor cells to become less resistant to radiation therapy regardless of the presence or absence of the functional p53 tumor-suppressor gene.In pre-clinical research at the University of Pennsylvania, ONCONASE®, when combined with radiation therapy, enhanced the radiation-sensitivity to treatment in NSCLC tumor cells without causing the common radiation-induced tissue damage to non-tumor cells.ONCONASE® inhibited sub-lethal damage repair, or SLDR and potentially lethal damage repair, orPLDR in these animal models.We believe these findings further expand the profile of ONCONASE® in vivo activities and its potential clinical utility and market potential. ONCONASE® As a Resistance-Overcoming andApoptosis-Enhancing Agent The Fas (CD95) cell surface receptor (and its Fas ligand FasL) has been recognized as an important “death” receptor involved in the induction of the “extrinsic” pathway of apoptosis.The apoptotic pathways have been the preferred target for new drug development in cancer, autoimmune, and other therapeutic areas. The Thoracic Surgery Branch of the NCI confirmed the synergy between ranpirnase and soluble Fas ligand, or sFasL in inducing significant apoptosis in sFasL-resistant Fas+tumor cells.These results provided rationale for using ONCONASE® as a potential treatment of FasL-resistant tumors and possibly other disorders such as the autoimmune lympho-proliferative syndrome (ALPS). Evaluation Of ONCONASE® And Other Compounds As An Anti-Viral Agent The ribonucleolytic activity was the basis for testing ONCONASE® as a potential anti-viral agent against HIV.The NIH has performed an independent in vitro screen of ONCONASE® against the HIV virus type 1.The results showed ONCONASE® to inhibit replication of HIV by up to 99.9% after a four-day incubation period at concentrations not toxic to uninfected cells.In vitro findings by the NIH revealed that ONCONASE® significantly inhibited production of HIV in several persistently infected human cell lines, preferentially breaking down viral RNA while not affecting normal cellular ribosomal RNA and messenger RNAs, which are essential to cell function. Moreover, the NIAID also screened ONCONASE®for anti-HIV activity.ONCONASE® demonstrated highly significant anti-HIV activity in the monocyte/macrophage, or anti-viral, system.Ranpirnase may inhibit viral replication at several points during the life cycle of HIV, including its early phases.Ranpirnase may inhibit replication of all different HIV-1 subtypes.These properties of ranpirnase are particularly relevant in view of the extremely high and exponentially increasing rate of mutations of HIV that occur during infection, and which are primarily responsible for the development of resistance to several currently available anti-viral drugs.At present, over 50% of clinical isolates of HIV are resistant to both reverse transcriptase, mechanisms which combat viral replication, and protease inhibitors drugs, a class of anti-viral drugs.An additional 25%, while being sensitive to protease inhibitors, are resistant to reverse transcriptase inhibitor drugs. 10 In November 2009, we entered into an agreement with the National Institute of Allergy and Infectious Diseases (NIAID) to screen three of our compounds (ONCONASE®, P31, rAmphinase 2) for their potential anti-viral activity.In July 2010, scientists supported by NIAID reported positive in vitro results after testing our compounds for Dengue fever and Yellow fever.According to the scientists supported by NIAID, these results have rarely been seen before.Currently there is no therapy available to treat Dengue and Yellow fever post-infection. Further in vitro studies for Severe Acute Respiratory Syndrome (SARS) virus, and Cytomegalovirus (CMV), have also yielded remarkable results.In the case of CMV, a virus that is a member of the herpesvirus family, our compounds were compared to Ganciclovir, a drug marketed by Roche.Results confirmed that two of our compounds were between three and eleven times more potent than Ganciclovir in a head-to-head comparison.Moreover, our compounds did not display the level of toxicity inherent with any of the drugs approved by the FDA for CMV disease.None of the approved drugs for this indication are well tolerated by patients.In 2008, the market for CMV drugs was $600 million with Ganciclovir controlling over 90% of the market.Industry observers estimate that sales for CMV disease would top one billion dollars if there were a drug available that was both safe and effective.Due to these compelling results, we anticipate starting in vivo studies sometime in the first quarter of 2011.Further testing on other viruses is currently on-going. COMMERCIAL RELATIONSHIPS License Agreements In January 2008, we entered into a U.S. License Agreement for ONCONASE® with Par Pharmaceutical, Inc. (“Par”).Under the terms of the License Agreement, Strativa Pharmaceuticals (“Strativa”), the proprietary products division of Par, received exclusive marketing, sales and distribution rights to ONCONASE® for the treatment of cancer in the United States and its territories. We retained all rights and obligations for product manufacturing, clinical development and obtaining regulatory approvals, as well as all rights for those non-U.S. jurisdictions in which we have not currently granted any such rights or obligations to third parties. We received a cash payment of $5 million upon the signing of the License Agreement and were entitled to additional development and sales milestone payments and double-digit royalties on net sales of ONCONASE®. On September 8, 2009, we entered into a Termination and Mutual Release Agreement (the “Termination Agreement”) with Par pursuant to which our License Agreement and Supply Agreement with Par were terminated.The License Agreement was terminated and all rights under the license granted to Par revert back to us under the Termination Agreement.Under the Supply Agreement, we had agreed to supply all of Par’s requirements for ONCONASE®. Pursuant to the Termination Agreement, Par will be entitled to a royalty of 2% of net sales of ONCONASE® or any other ranpirnase product developed by us for use in the treatment of cancer in the United States and its territories commencing with the first sale of such product and terminating upon the later to occur of the 12th anniversary of the first sale and the date of expiration of the last valid claim of a pending application or issued patent owned or controlled by us with respect to such product. Marketing and Distribution Agreements Megapharm Ltd. In May 2008, we entered into an exclusive marketing, sales and distribution agreement with Megapharm Ltd. for the commercialization of ONCONASE® in Israel.Under the agreement, we are eligible to receive 50% of net sales in the territory.We will be responsible for the manufacture and supply of ONCONASE® to Megapharm, while Megapharm will be responsible for all activities and costs related to regulatory filings and commercial activities in the territory. 11 BL&H Co.Ltd. In January 2008, we entered into a marketing and distribution agreement with BL&H Co. Ltd. for the commercialization of ONCONASE® in Korea, Taiwan and Hong Kong. Under the agreement, we received a $100,000 up-front fee and are eligible to receive additional cash milestones and 50% of net sales in the territory. We will be responsible for the manufacture and supply of ONCONASE® to BL&H, while BL&H will be responsible for all activities and costs related to regulatory filings and commercial activities in the territory. US Pharmacia In July 2007, we entered into a Distribution and Marketing Agreement (the “Distribution Agreement”), with USP Pharma Spolka Z.O.O. (the “Distributor”), an affiliate of US Pharmacia, pursuant to which the Distributor was granted exclusive rights for the marketing, sales, and distribution of ONCONASE® for use in oncology in Poland, Belarus, Ukraine, Estonia, Latvia, and Lithuania (the “Territory”) for an initial term that ends upon the earlier of (i)10years from the first commercial sale in the Territory and (ii) the date all of the patents covering the product in the Territory expire.We received an up-front payment of $100,000 and will also be entitled to receive milestone payments based on the achievement of certain regulatory approvals and certain sales goals.In addition, we will receive a royalty on net sales as well as a transfer price for product sold by us to the Distributor. We will be responsible for making regulatory filings with and seeking marketing approval of ONCONASE® in the Territory and manufacturing and supplying ONCONASE® to the Distributor.The Distributor will be responsible for all commercial activities and related costs in the Territory. In connection with the Distribution Agreement, we also entered into a Securities Purchase Agreement, with Unilab LP, an affiliate of US Pharmacia, pursuant to which we issued a total of 553,360 shares of restricted common stock for approximately $1.4million, or $2.53 per share. GENESIS Pharma S.A. In December 2006, we entered into a Distribution and Marketing Agreement with GENESIS Pharma S.A. (“GENESIS”), pursuant to which GENESIS was granted exclusive rights for the marketing, sales, and distribution of ONCONASE® for use in oncology in Greece, Cyprus, Bulgaria, Romania, Slovenia, Croatia, Serbia, and the Former Yugoslavian Republic of Macedonia (the “Region”) for an initial term that ends upon the earlier of (i)10years from the first commercial sale in the Region and (ii) the date all of the patents covering the product in the Region expire.We will retain ownership of all intellectual property relating to ONCONASE® and responsibility for all regulatory filings with EMEA in the European Union (EU), with GENESIS providing assistance with regard to regulatory filings in the non-EU countries included in this agreement.We will also be responsible for manufacturing and supplying the product to GENESIS, which will distribute the product.GENESIS will have lead responsibility for all ONCONASE® commercialization activities and will manage all operational aspects of the marketing, sales and distribution of the product in the Region.We are entitled to receive milestone payments based on the achievement of certain regulatory approvals and certain sales goals.In addition, we will receive a royalty on net sales as well as a transfer price for product sold by us to GENESIS. Manufacturing In January 2008, we entered into a Purchase and Supply Agreement (the “Supply Agreement”) with Scientific Protein Laboratories LLC (“SPL”). Under the Supply Agreement, SPL will manufacture and be our exclusive supplier for the bulk drug substance used to make ONCONASE®.The term of the Supply Agreement shall be ten years and we have the right to terminate the Supply Agreement at any time without cause on two years prior notice to SPL. Additionally, we contract with Ben Venue Laboratories Inc. (“Ben Venue”) for vial filling and with Bilcare Global Clinical Supplies, Americas (“Bilcare”), Aptuit, Inc. (“Aptuit”) and Catalent Pharma Solutions, Inc. (“Catalent”) for the labeling, storage and shipping of ONCONASE® for use in clinical trials.Other than these arrangements we do not have specific arrangements for the manufacture of ONCONASE®. 12 Products manufactured for use in clinical trials and for commercial sale must be manufactured in compliance with Current Good Manufacturing Practices (“CGMP”).SPL, Ben Venue, Aptuit and Catalent are all licensed or approved by the appropriate regulatory agencies and all work is performed in accordance with CGMP.For the foreseeable future, we intend to rely on these manufacturers and related service providers, or substitute vendors, if necessary, to manufacture our product.We believe, however, that there are substantial alternative providers for the services for which we contract.For those relationships where we have not entered into formal agreements, we utilize the services of these third party contractors solely on an as needed basis with prices and terms customary for companies in businesses that are similarly situated.In order to replace an existing manufacturer, we must amend our Investigational New Drug application to notify the appropriate regulatory agencies of the change.We are dependent upon our contract manufacturers to comply with CGMP and to meet our production requirements. It is possible that our contract manufacturers may not comply with CGMP or deliver sufficient quantities of our products on schedule, or that we may be unable to find suitable and cost effective alternative providers if necessary. Raw Materials The major active ingredient derived from leopard frog eggs is the protein ranpirnase.We believe we have sufficient egg inventory on hand to produce enough ONCONASE® for our future clinical trials and early commercialization.In addition, we have successfully produced ranpirnase in small proof-of-concept size batches using recombinant technology.However, this technology requires additional testing and FDA approval and it may be determined to not be more cost effective than current methods of production. Patents and Proprietary Technology We have sought to protect our technology by applying for, and obtaining, patents and trademark registrations.We have also relied on trade secrets and know-how to protect our proprietary technology.We continue to develop our portfolio of patents, trade secrets, and know how.We have obtained, and continue to apply for, patents concerning our RNase-based technology. In addition, we have filed (and we intend to continue to file) foreign counterparts to certain U.S. patent applications. Generally, we apply for patent protection in the United States, Europe, Japan, and certain other foreign countries. We own the following U.S. patents: Patent No. Issue Date Subject Matter Expiration ** June 1996 covers combinations of ONCONASE® with certain other pharmaceuticals June 2013 Mar. 1998 covers a family of variants of ONCONASE® June 2013 July 1996 covers combinations of ONCONASE® with certain other pharmaceuticals July 2013 Sept. 1996 covers the amino acid sequence of ONCONASE® Sept. 2013 Jan. 1997 covers combinations of ONCONASE® with certain other pharmaceuticals Jan. 2014 6,649,392 B1* Nov. 2003 covers a family of recombinant variants of ONCONASE® Apr. 2016 6,649,393 B1* Nov. 2003 covers nucleic acids encoding recombinant variants of ONCONASE® and methodology for producing such variants Apr. 2016 6,290,951 B1 Sept. 2001 covers alteration of the cell cycle in vivo, particularly for inducing apoptosis of tumor cells Aug. 2018 6,239,257 B1 May 2001 covers a family of variants of ONCONASE® Dec. 2018 6,175,003 B1 Jan. 2001 covers the genes of ONCONASE® and a variant of ONCONASE® Sept. 2019 13 Patent No. Issue Date Subject Matter
